        Case: 3:19-cv-00613-bbc Document #: 57 Filed: 04/27/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

JEROME WALKER,

        Plaintiff,
                                                    Case No. 19-cv-613-bbc
   v.

CO ROBERT SHANNON, LT. FISCHER,
HSM JOLINDA WATERMAN, NURSE
DOE, NP MCARDLE, and CAPTAIN
DANE ESSER,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                             4/27/2021
        Peter Oppeneer, Clerk of Court                        Date
